                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                             4:11CR3072

     vs.
                                                          ORDER
SHAWN A. BURSOVSKY,

                 Defendant.



IT IS ORDERED:

1)   Defendant’s motion to review detention, (Filing No. 103), is granted.

2)   Defendant shall comply with all terms and conditions of supervised release
     which were imposed at sentencing except as follows:

           The defendant shall be released to reside at The Bridge and
           participate in that facility’s substance abuse treatment
           program. The defendant shall fully comply with the
           requirements of defendant’s treatment plan and all rules of
           The Bridge. If the defendant is discharged from the facility for
           any reason whatsoever, or leaves the premises of the facility
           without authorization, Defendant shall promptly report to the
           supervising officer or to any law enforcement officer. In
           addition, irrespective of whether Defendant self-reports upon
           discharge or leaving the facility, the United States Marshal,
           and/or any law enforcement officer is hereby authorized and
           ordered to take the defendant into custody and detain the
           defendant pending a prompt hearing before the court.

           Upon successful completion of his program at The Bridge,
           Defendant shall transition to residential treatment at a halfway
           house or other similar facility if recommended by the treatment
           provider and approved by Defendant’s supervising officer.

3)   The defendant shall arrive at The Bridge by 11:00 a.m. on June 11, 2019.
     Defense counsel shall communicate with the Marshal to arrange for
     Defendant’s release to the Federal Public Defenders Office for transport to
     The Bridge.

4)   At the time of defendant’s release to treatment, the U.S. Marshal’s office
     shall provide the defendant with a 30-day supply of any currently
     prescribed medication.

     June 5, 2019.
                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge




                                      2
